


109 HR 6261 IH: Mercury

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6261
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Gutknecht (for
			 himself, Ms. Baldwin,
			 Mr. Burton of Indiana, and
			 Ms. Watson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the protection of public health and the
		  environment from mercury contamination associated with the shipment of
		  elemental mercury or with mercury-bearing solid waste, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mercury Reclamation Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Mercury is a naturally occurring element
			 that is found in air, water and soil. It is a bioaccumulative toxin that is
			 easily absorbed through skin and respiratory and gastrointestinal
			 tissues.
			(2)Communities across
			 the country have been victims of accidental and intentional releases of
			 elemental mercury in schools and other public and private buildings, exposing
			 citizens to harmful mercury vapors and costing millions of dollars in property
			 damage and remediation costs.
			(3)Mercury deposition
			 is a significant public health threat in many States throughout the United
			 States.
			(4)According to a
			 report by the National Academy of Sciences, over 60,000 children are born each
			 year in the United States at risk for adverse neurodevelopmental effects due to
			 exposure to methyl mercury in utero.
			(5)Current Federal
			 hazardous waste regulations allow land disposal of certain highly contaminated
			 mercury wastes without treatment to remove the mercury, despite Environmental
			 Protection Agency-sponsored studies concluding that such disposal practices are
			 not sufficiently protective of human health and the environment.
			(6)According to the
			 Government Accountability Office, in 2003 over 26,000,000 pounds of mercury
			 wastes disposed of in landfills were not required to meet treatment standards
			 promulgated by the Environmental Protection Agency for the safe mercury
			 disposal.
			(7)According to the
			 Government Accountability Office, the Environmental Protection Agency does not
			 know how millions of pounds of mercury wastes are treated prior to land
			 disposal and cannot be certain that businesses are properly managing their
			 mercury contaminated wastes.
			(8)The Government Accountability Office
			 determined that many states and landfill operators are misidentifying highly
			 contaminated mercury wastes as debris, which allows these wastes
			 to be landfilled without testing or mercury reclamation as the law
			 envisioned.
			(9)Current Federal
			 laws and regulations do not provide the information necessary for regulators or
			 the public to accurately track mercury-containing items from generation to
			 disposal.
			(10)Mercury is
			 released to the environment when mercury-containing products are discarded in
			 landfills and broken in the waste stream, polluting our water and threatening
			 the health of workers and others exposed to mercury vapors from these
			 releases.
			(11)While mercury-containing wastes must be
			 properly managed and recycled whenever possible, the energy conservation
			 benefits of using mercury-based compact fluorescent lighting are highly
			 significant.
			(12)Use of fluorescent
			 lamps creates a net environmental benefit, reducing mercury emissions by
			 lowering energy demands on power plants burning fossil fuels to generate
			 electricity.
			(13)Less than
			 twenty-five percent of mercury-containing lamps disposed of each year are
			 recycled, leading to the release of mercury from over one-half billion lamps
			 broken in solid waste without any mercury recovery.
			(14)A study by a major retailer finds that
			 changing 100 million light bulbs to compact fluorescent lights would: save $3
			 billion in energy costs, keep 45 billion pounds of greenhouse gases from
			 reaching the atmosphere, and would eliminate the need for 1.3 coal-fired power
			 plants.
			(15)The Federal government should develop
			 specific programs to increase the collection and recycling of
			 mercury-containing lighting devices, particularly from consumers and small
			 businesses. By stimulating the nation's ability to collect and recycle
			 mercury-containing lighting devices, the Federal government will achieve the
			 dual goals of energy conservation and environmental protection.
			(16)Current Federal
			 laws and regulations allow many discarded mercury items to escape regulation
			 due to inadequate mercury testing methods and loopholes allowing significant
			 amounts of waste to be improperly disposed of as solid waste without mercury
			 recovery and other environmental protections.
			(17)Improved tracking
			 of mercury-containing wastes is critical to ensure that mercury is reclaimed
			 from mercury wastes whenever feasible.
			3.Mercury waste
			 packaging, tracking and storage
			(a)Amendment of
			 Solid Waste Disposal ActSubtitle D of the Solid Waste Disposal
			 Act is amended by adding the following new section at the end thereof:
				
					4011.Mercury waste
				packaging, tracking and storage
						(a)RegulationsThe Administrator, in cooperation with the
				Secretary of Transportation, shall review the storage, transportation, tracking
				and packaging requirements of their respective departments and agencies as they
				pertain to mercury-bearing solid waste, as defined in section 1004(27) of this
				Act, including those wastes which qualify as hazardous wastes under this Act,
				and shall promulgate, within 18-month of enactment of the
				Mercury Reclamation Act of
				2006, regulations to protect public health and the environment
				governing the tracking, storage, packaging, record keeping, and reporting on
				the shipments of mercury-bearing waste. Such regulations shall address any
				deficiencies in the current regulations of the Administrator and of the
				Secretary of Transportation governing the transportation, storage, and
				packaging of mercury-bearing wastes and intact, defective or broken
				mercury-containing products.
						(b)TrackingThe regulations under this section shall
				ensure the ability of regulators and the public to track the generation,
				treatment, and disposal of mercury wastes and require accountability for both
				waste generators and treatment, storage, and disposal facilities to properly
				identify and document mercury wastes and comply with the proper treatment and
				disposal requirements for such wastes.
							(1)The regulations
				promulgated under this paragraph shall include, but not be limited to,
				promulgation of regulations necessary to ensure the ability of regulators and
				the public to track the generation, treatment and disposal of devices which
				contain mercury integral to their function and ensure that such devices are
				properly treated prior to disposal.
							(2)In the case of
				mercury-bearing waste subject to section 3004(m), tracking requirements shall
				include a statement of whether the shipment is intended to be treated to
				reclaim the mercury, and a statement of justification in the event the mercury
				contained in the waste is not being reclaimed.
							(3)Tracking standards
				established pursuant to this section for widely generated wastes, as determined
				by the Administrator, shall be implemented in a manner that improves the
				ability of regulators and the public to track the generation, treatment and
				disposal of such wastes while avoiding placing undue burdens on the collection
				and transportation of such wastes that would discourage the proper collection
				and treatment of such wastes.
							(c)Packaging
				standardsBased upon the
				review of the current packaging standards for mercury-bearing waste shipments
				of the Department of Transportation and the Environmental Protection Agency,
				the Administrator shall promulgate such additional standards as may be
				necessary to protect public health and the environment. Such regulations shall
				be structured so as to prevent the release of mercury and mercury vapor during
				the transportation and storage of mercury bearing wastes
						(d)HouseholdsThe
				tracking and packaging standards under this section shall not apply to wastes
				generated by households, as defined by the Administrator under this Act, until
				such wastes are received by a treatment, storage or disposal facility.
						(e)EnforcementThe
				provisions of subsections (a), (b), and (c) of section 3008 shall apply to
				violations of subsection (a) of this section in the same manner and to the same
				extent as such provisions apply to violations of subtitle
				C.
						.
			(b)Table of
			 contentsThe table of
			 contents for such subtitle D is amended by adding the following new item at the
			 end thereof:
				
					
						Sec. 4012. Mercury waste packaging,
				tracking and
				storage.
					
					.
			4.Devices containing
			 mercury
			(a)In
			 GeneralThe Solid Waste Disposal Act (42 U.S.C. 6941 and
			 following) is amended by adding the following new section at the end of
			 subtitle D:
				
					4012.Mercury device
				recycling
						(a)In
				generalEffective 60 days following enactment of this section,
				each person who generates any solid waste which consists of a device that
				contains mercury integral to its function, including but not limited to mercury
				added lighting, shall
							(1)take such steps as may be necessary to
				insure that such solid waste is treated as necessary to reclaim the mercury,
				or
							(2)transfer such
				solid waste to another person who has accepted responsibility for such
				reclamation.
							The
				Administrator shall promulgate such regulations as may be necessary to carry
				out this subsection.(b)Household and
				small generator exemption
							(1)The requirements of subsection (a) shall
				not apply to any of the following categories of solid waste:
								(A)Solid waste from households, as defined by
				the Administrator under this Act.
								(B)Solid waste generated by a person who
				generates during a calendar month not more than 15 items to which subsection
				(a) would otherwise apply so long as the mercury contained in the items
				generated in a calendar month does not exceed one half ounce of mercury.
								(2)The Administrator shall develop a voluntary
				compliance program to maximize the collection of mercury containing items that
				qualify for the exemption under paragraph (1) of this subsection, particularly
				those programs involving the take back of spent mercury lamps at the
				point-of-sale.
							(3)Nothing in this subsection shall affect the
				authority of any State or local government to provide for the reclamation of
				solid waste containing mercury.
							(c)State
				programsAny State may notify
				the Administrator that the State has adopted a program providing for the
				reclamation of mercury from solid waste referred to in subsection (a). Upon
				receipt and acceptance of such notification, compliance with the requirements
				of the State program, as long as it remains in full force and effect, shall
				constitute compliance with the requirement of subsection (a).
						(d)EnforcementThe
				provisions of subsections (a), (b), and (c) of section 3008 shall apply to
				violations of subsection (a) of this section in the same manner and to the same
				extent as such provisions apply to violations of subtitle
				C.
						.
			(b)Clerical
			 amendmentThe table of
			 contents for such subtitle D is amended by adding the following new item at the
			 end thereof:
				
					
						Sec. 4012. Mercury device
				recycling.
					
					.
			(c)Reevaluation of
			 small generator exemptionConsistent with section 3001(d)(4) of the
			 Solid Waste Disposal Act regarding small quantity generators, the Administrator
			 of the Environmental Protection Agency shall assess and re-evaluate whether the
			 current 100 kg/month exemption for small quantity generators generally, is
			 protective of public health and the environment as it pertains to generators of
			 mercury-containing wastes.
			5.Requiring mercury
			 reclamation from hazardous mercury wastesSection 3004(m) of the Solid Waste Disposal
			 Act (42 U.S.C. 6924(m)) is amended by adding at the end the following new
			 paragraph:
			
				(3)Effective 30 days after the date of
				enactment of this paragraph, the treatment standards applicable to all
				hazardous waste containing mercury in concentrations equal to or exceeding 260
				mg/kg shall require the recovery of mercury from such waste prior to land
				disposal using a technology approved by the Administrator for such wastes under
				regulations issued pursuant to this subtitle. The Administrator may, consistent
				with the protection of human health and the environment—
					(A)limit the organic content of such waste
				that may be subjected to mercury recovery technologies;
					(B)limit the use of
				mercury recovery technologies for radioactive wastes;
					(C)issue, by
				regulation, variances and exceptions to the required use of mercury recovery
				technologies, based on feasibility of mercury recovery; and
					(D)revise such
				treatment standards to incorporate the capabilities of the most advanced
				available mercury recovery
				technologies.
					.
		6.Funding for
			 mercury programsSection 2007
			 of the Solid Waste Disposal Act (42 U.S.C. 6941 and following) is amended by
			 adding the following new subsection at the end thereof:
			
				(g)Funding for
				mercury programsThere is authorized to be appropriated to the
				Administrator to award contracts, grants and other funding assistance needed to
				perform the following tasks (including coordination with the mercury product
				manufacturing industry, the mercury recycling industry, non-profit
				organizations, and the States) not more than $50,000,000 for each fiscal year
				after the enactment of the Mercury
				Reclamation Act of 2006:
					(1)Preparing an
				inventory of the legitimate uses of mercury in commercial, industrial,
				consumer, and medical applications, and the uses of mercury exported from the
				United States.
					(2)Promoting the
				recovery of mercury from waste materials.
					(3)Enforcement of
				Federal regulations for the management of mercury wastes under section 4012 and
				making grants to States for carrying out State regulatory programs under
				section 4012.
					(4)Promoting the establishment of mercury lamp
				take back programs at the point-of-sale to assist consumers and small
				businesses in the reclamation of spent mercury lamps and
				devices.
					.
		7.Annual
			 ReportNot later than 1 year
			 after the date of enactment of this Act, and annually thereafter, the
			 Administrator shall transmit to the Congress a report on the progress made
			 under this Act. Such report shall include at minimum each of the
			 following:
			(1)A progress summary of any regulatory
			 actions taken in response to the review under section 4011(a) of the Solid
			 Waste Disposal Act.
			(2)A
			 progress summary of mercury device recycling efforts relating to this Act,
			 including a quantitative analysis of the amount of mercury recycled.
			(3)A description of grants and amounts awarded
			 under section 2007(g) of the Solid Waste Disposal Act and of the criteria used
			 for awarding those grants.
			(4)A
			 detailed financial reporting of total administration costs of carrying out this
			 Act.
			(5)A
			 joint summary, by the Administrator and appropriate State officials, that
			 describes the coordination and communication progress and problems between the
			 Federal and State Governments in carrying out this Act.
			(6)Recommendations
			 for greater efficiency or improvement of administration of this Act.
			
